DETAILED ACTION
Claims 1 and 4-19 are pending before the Office for review.
In the response filed October 4, 2021:
Claim 1 was amended.Claims 2-3 were canceled.
Claims 18-19 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 21, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GRUMBINE et al (U.S. Patent Application Publication 2015/0376458) in view of ISHIDA (WO 2016/051659 as evidenced by the English equivalence US .
With regards to claims 1 and 4, Grumbine renders obvious a polishing liquid used for chemical mechanical polishing, the polishing liquid comprising: colloidal silica (Paragraphs [0036]-[0037]), a zeta potential of the colloidal silica measured in a state wherein the colloidal silica is present in the polishing liquid is 15 mV or more (Paragraph [0042]), an electrical conductivity is less than 100 µS/cm (Paragraph [0053]) which overlaps Applicant’s claimed of 10 µS/cm or more (Paragraph [0053]) and a pH is from about 1.5 to about  7 (Paragraph [0047]) which overlaps Applicant’s claimed amount of 2 to 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I).
Grumbine does not explicitly disclose an onium salt containing a cation, wherein the onium salt includes at least one selected from the group consisting of tetramethylammonium hydroxide, tetraethylammonium hydroxide, tetrapropylammonium hydroxide, tetrabutylammonium hydroxide, tetraoctylammonium hydroxide and tetrabutylphosphonium hydroxide, a content of the onimum salt is 0.05 to 3% by mass with respect to a total mass of the polishing liquid.
Ishida discloses wherein a pH adjusting agent including ammonium hydroxide may be include in order to achieve and/or maintain the pH of the polishing composition. Ishida discloses a polishing composition comprising colloidal silica (Paragraph [0020]) and a pH adjusting agent wherein the pH of the polishing composition may be adjusted 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the invention to modify the composition of Grumbine to include the onium salt as rendered obvious by Ishida because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the onium salt as rendered obvious by Ishida. MPEP 2143D
Matsumoto discloses a polishing liquid used for chemical mechanical polishing, the polishing liquid comprising colloidal silica (Paragraph [0039]) and an onium salt (quaternary ammonium compound) containing a cation wherein the onium salt includes at least one selected from the group consisting of tetramethylammonium hydroxide, tetraethylammonium hydroxide, tetrapropylammonium hydroxide, tetrabutylammonium hydroxide, tetraoctylammonium hydroxide and tetrabutylphosphonium hydroxide (Paragraph [0060]) wherein the quaternary ammonium salt is preferably added in an 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the invention to modify the composition of Grumbine to include the concentration onium salt as rendered obvious by Matsumoto because the reference of Matsumoto teaches that such concentrations can be used adjust the polishing rate of the silicon oxide while controlling damage such as elevations or depressions formed in the silicon oxide or silicon nitride layers (Paragraph [0061]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the concentrations of onium salt as rendered obvious by Matsumoto. MPEP 2143D
With regards to claim 5, the modified teachings of Grumbine renders obvious wherein a concentration of iron ions is less than 1 ppm by mass (Grumbine Paragraph [0056]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I). MPEP 2143D
With regards to claim 10, the modified teachings Grumbine renders obvious wherein the polishing liquid is used for polishing silicon nitride and silicon oxide, a ratio of the polishing speed of the silicon oxide to the polishing speed for the silicon nitride is 
With regards to claim 11, the modified teachings of Grumbine renders obvious wherein the composition further comprises a cationic surfactant or an amphoteric surfactant (Ishida Paragraph [0068]).
With regards to claim 12, the modified teachings of Grumbine disclose wherein, in a case where the polishing liquid is used for polishing polysilicon and a silicon compound such as silicon oxide (Ishida Paragraph [0016]) wherein the polishing composition enables a limiting polishing rate of elemental silicon and polishing of silicon compounds other than elemental silicon such as silicon oxide at high polishing rate (Ishida Paragraph [0016], [0108]) wherein  ratio of a selectively high polishing rate is greater than about 20:1 (Grumbine Paragraph [0052]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the ratio of polishing speed for the silicon oxide to the polysilicon to amounts including an amount 
With regards to claim 13, the modified teachings of Grumbine renders obvious wherein the composition further comprises an anionic surfactant (Ishida Paragraph [0068]).
With regards to clam 18, the modified teachings of Grumbine wherein the content of the onium salt is preferably added in an amount of 0.1 to 5 mass % (Matsumoto Paragraph [0061]) which overlaps Applicant’s claimed amount of 0.09 to 3% by mass with respect to a total mass of the polishing liquid and wherein a concentration of iron ions is less than 1 ppm by mass (Grumbine Paragraph [0056]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GRUMBINE et al (U.S. Patent Application Publication 2015/0376458) in view of ISHIDA (WO 2016/051659 as evidenced by the English equivalence US Patent Application Publication 2017/0298253) and MATSUMOTO et al (U.S. Patent Application Publication 2010/0099260), as applied to claim 1, 4-5, 10-13 and 18, in further view of SHIN et al (U.S. Patent Application Publication 2012/0270399).
With regards to claims 6-8,
However the modified teachings of Grumbine are silent as to wherein the composition further comprises an anionic polymer compound, wherein the weight average molecular weight of the anionic polymer compound is 2,000 to 50,000 and wherein the anionic polymer compound includes at least one selected from the group consisting of a polyacrylic acid, a polymethacrylic acid, a copolymer containing a polyacrylic acid and a polymethacrylic acid, and a salt thereof.
Shin discloses a polishing composition comprising abrasive particles (Paragraphs [0038]-[0039]) and a copolymer comprising polyacrylic acid and polymethacrylic acid (Paragraphs [0020]) where the polymer additive have a weight average molecular weight of 1,000 to 500,000 (Paragraph [0032]) renders Applicant’s limitations of wherein the composition further comprises an anionic polymer compound, wherein the weight average molecular weight of the anionic polymer compound is 2,000 to 50,000 and wherein the anionic polymer compound includes at least one selected from the group consisting of a polyacrylic acid, a polymethacrylic acid, a copolymer containing a polyacrylic acid and a polymethacrylic acid, and a salt thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I). In the alternative Shin discloses an anionic polymer dispersant comprising polyacrylic acid and polymethacrylic acid (Paragraph [0045]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Grumbine to include the polymer as rendered obvious by Shin because the reference of 
With regards to claim 19, the modified teachings of Grumbine renders obvious wherein the colloidal silica is consisting of one kind thereof (Grumbine Paragraph [0031] discloses wherein the colloidal silica particles may have substantially any suitable degree of aggregation including the colloidal silica abrasives may be substantially non-aggregated in thatt it includes mostly primary particles), the onium salt includes at least one selected from the group consisting of tetramethylammonium hydroxide, tetrabutylammonium hydroxide, and tetrabutylphosphonium hydroxide (Ishida Paragraph [0052], Matsumoto Paragraph [0060]) wherein the content of the onium salt is preferably added in an amount of 0.1 to 5 mass % (Matsumoto Paragraph [0061]) which overlaps Applicant’s claimed amount of 0.09 to 3% by mass with respect to a total mass of the polishing liquid and wherein a concentration of iron ions is less than 1 ppm by mass (Grumbine Paragraph [0056]) and the pH is from about 1.5 to about  7 (Paragraph [0047]) which overlaps Applicant’s claimed amount of 2 to 3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
However the modified teachings of Grumbine are silent as to wherein the composition further comprises an anionic polymer compound, wherein the weight average molecular weight of the anionic polymer compound is 2,000 to 50,000 and a 
Shin discloses a polishing composition comprising abrasive particles (Paragraphs [0038]-[0039]) and a copolymer comprising polyacrylic acid and polymethacrylic acid (Paragraphs [0020]) where the polymer additive have a weight average molecular weight of 1,000 to 500,000 (Paragraph [0032]) renders Applicant’s limitations of wherein the composition further comprises an anionic polymer compound, wherein the weight average molecular weight of the anionic polymer compound is 2,000 to 50,000. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) Shin further discloses wherein the concentration of the anionic polymer dispersant is included in sufficient amounts wherein if the concentration is too low there is a decrease in the dispersing capability thereby causing a difficulty in supplying the abrasive particles uniformly; and if in too high concentrations forms a cushion around the abrasive particles too thickly thereby causing the abrasive to hardly contact the polishing surface and lowering the polishing speed (Paragraph [0046]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Grumbine to include the polymer as rendered obvious by Shin because the reference of Shin discloses the polymer additive can be added to control the polishing speed and polishing rate (Paragraphs [0031]-[0032]) or to control the dispersing capability of the abrasives in the composition (Paragraph [0046]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GRUMBINE et al (U.S. Patent Application Publication 2015/0376458) in view of ISHIDA (WO 2016/051659 as evidenced by the English equivalence US Patent Application Publication 2017/0298253) and MATSUMOTO et al (U.S. Patent Application Publication 2010/0099260), as applied to claim 1, 4-5, 10-13 and 18, in further view of OH (U.S. Patent Application Publication 2008/0104893).
With regards to claim 9, the modified teachings of Grumbine renders obvious the limitations of claim 1 as previously discussed. 
However the modified teachings of Grumbine are silent as to wherein a degree of association of the colloidal silica is 1 or more.
Oh discloses a polishing composition comprising colloidal silica having a degree of association of more than 1 in order to improve polishing and reduce defects on the surface during polishing (Paragraphs [0018]-[0019]). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Grumbine to include the degree of association as rendered obvious by Oh because the reference of Oh teaches that the degree of association the ability of the colloidal silica to mechanically polish silicon dioxide film will improve (Paragraph [0018]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the degree of association as rendered obvious by Oh. MPEP 2143D

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GRUMBINE et al (U.S. Patent Application Publication 2015/0376458) in view of ISHIDA (WO 2016/051659 as evidenced by the English equivalence US Patent Application Publication 2017/0298253) and MATSUMOTO et al (U.S. Patent Application Publication 2010/0099260), as applied to claim 1, 4-5, 10-13 and 18, in further view of KAMIMURA (U.S. Patent Application Publication 2009/0298290).
With regards to claim 14,
The modified teachings of Grumbine does not explicitly disclose wherein a ratio of a polishing speed of the silicon oxide to a polishing speed for the polysilicon is 0.25 to 1.5.
Kamimura discloses a polishing composition comprising colloidal silica (Paragraph [0025]), tetramethylammonium hydroxide (Paragraph [0106]) for polishing polysilicon and silicon oxide (Paragraph [0150) the polishing liquid having a pH of 1.5 to 7.0 wherein the polishing composition has a polishing ratio in the range of 1.5 to 200 (Paragraph [0152]) which renders obvious a ratio of a polishing speed of the silicon oxide to a polishing speed for the polysilicon is 0.25 to 1.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Grumbine to include the ratio of polishing as rendered obvious by Kamimura because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the ratio of polishing rendered obvious by Oh. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 7-11 of Applicant’s response, filed October 4, 2021, with respect to the rejection(s) of claim(s) 1 and 4-14 under 103 have been fully considered and are persuasive. In particular Applicant’s amendment to the claim has 

However for the purpose of compact prosecution the Examiner will address those arguments which are still relevant.

Applicant's remaining arguments filed October 4, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-11 of Applicant’s response that the prior art fails to recognize Applicant unexpected results of the advantageous effect of the polishing liquid of the present Applicant, especially the effect of preventing defects from generating on the polishing target surface. Applicant points to comparative example 1A which falls within the pH range but not the percentage range. Applicant further notes comparative examples 3A and 4A include the percentage weight but fall outside of the pH as claimed. It is Applicant’s position that the currently amended claims fall within scope necessary to satisfy Applicant’s superior results. This is found unpersuasive. 
It is the Examiner’s position that Applicant’s showing of unexpected results is not commensurate in scope with the currently presented claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713